

116 HR 7364 IH: Cable Access for Broadband and Local Economic Leadership Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7364IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Long introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to preserve cable franchising authority, and for other purposes.1.Short titleThis Act may be cited as the Cable Access for Broadband and Local Economic Leadership Act or the CABLE Leadership Act.2.Preservation of cable franchising authoritySection 621 of the Communications Act of 1934 (47 U.S.C. 541) is amended by adding at the end the following:(g)Timing of decisions on requests for franchises and other authorizations(1)Request for new franchiseNot later than 120 days after the date on which a franchising authority receives a complete request for the grant of a franchise (other than a renewal thereof), the franchising authority shall approve or deny such request.(2)Nonemergency requests(A)In generalNot later than 90 days after a franchising authority receives a complete nonemergency request, as determined by the Commission, from a cable operator for authorization to modify or upgrade a cable system or facilities for the cable system, the franchising authority shall grant or deny such request.(B)Denial of nonemergency requestAny decision by a franchising authority to deny a nonemergency request described under subparagraph (A) shall be—(i)in writing;(ii)supported by substantial evidence contained in a written record; and(iii)publicly released, contemporaneously with the decision.(3)Deemed grants(A)Deemed grant of new franchiseIf the franchising authority does not grant or deny a request under paragraph (1) by the day after the date on which the time period ends under such paragraph, such request shall be deemed granted on such day. (B)Deemed grant of nonemergency requestIf franchising authority does not grant or deny such request by the day after the date on which the time period ends under such paragraph or denies such request, but fails to comply with paragraph (2)(B) with respect to the denial, such request shall be deemed granted on such day. (4)When request considered complete; receivedFor the purposes of this subsection, a request under this subsection shall be considered—(A)complete if—(i)the cable operator makes the request by submitting to the franchising authority the form required to be used for making the request;(ii)the form submitted contains all of the information specified by the form as being required to be included in form; and(iii)the cable operator has not received a written notice from the franchising authority within 10 business days after the date on which the request is received by the franchising authority—(I)stating that the form does not contain all of the information required to be included in the form; and(II)identifying the information required to be included in the form that was not included; and (B)received by the franchising authority—(i)in the case of a request submitted electronically, on the date on which the form required to be used for making the request is transmitted; (ii)in the case of a request submitted in person, on the date on which the form required to be used for making the request is delivered to the individual or at the location specified in the form for in-person submission; and(iii)in the case of a request submitted in any other manner, on the date determined by the franchising authority for the manner in which the request is made..